DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,741,477 Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same scope of the invention.
Regarding claims 1-2, see the patent’s claim 1.
Regarding claim 3, see the patent’s claim 3.
Regarding claim 5, see the patent’s claim 8.
	Regarding claims 10 and 11, see the patent’s claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2016/0358812) in view of Muta (US 2010/0127403.)
In regard to claim 1, in fig. 4, Murray discloses a semiconductor device, comprising:
a first conductive layer 20 (para [0021]) comprising a first surface;
a layer 15a (para [0024]) disposed over the first surface of the first conductive layer; and
a silicon layer 30, SiO2, for example, (para [0028) disposed over the organic layer, and extended onto and in contact with the first surface of the first conductive layer.
Murray also further suggests that layer 15a may be formed from various materials including organic or non-organic materials (para [0025]) since these materials provide low constant, low-k dielectrics. This is common in the art. For example, Muta, in fig. 1, discloses an analogous device 8 including conductive element 12 on a substrate, dielectric 11 and a dielectric 1 formed on the conductive element. The dielectric layer 1 is made of organic material (para [0034]) in order to facilitate the process of forming the device (para [0034].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the suggested material as taught in order to take the advantage.
Regarding claim 9, Murray further comprising a second conductive layer 45 (para [0037], fig. 6) having a second surface, wherein the silicon layer is continuously extended onto the first surface of the first conductive layer, a surface of the organic layer between the first conductive layer and the second conductive layer and the second surface of the first conductive layer.
Regarding claim 10, Murray further discloses a non-conductive inorganic layer 35 (para [0030].) Layer 35 is a shield layer and as suggested it may be dielectric layer or conductive layer depending on certain design. It is common in the art.

Regarding claim 11, Murray further discloses wherein the silicon layer is in direct contact with the organic layer and the non-conductive inorganic layer. Fig. 4.
Regarding claim 12, Murray further discloses wherein a sidewall of the silicon layer is substantially flush with a sidewall of the non-conductive inorganic layer. Fig. 6.
Regarding claim 4, Murray further discloses wherein the organic layer comprises a second surface and a sidewall surface between the first surface of the first conductive layer and the second surface of the organic layer, and the silicon layer is continuously disposed on the first surface, the sidewall surface and the second surface. See fig. 4. 
Regarding claim 13, Murray wherein the silicon layer is in direct contact with the first conductive layer. Fig. 4.
Regarding claim 14, the above combination of Murray and Muta discloses all of the claimed limitations, except the percentage of the silicon as currently claimed. However, the percentage of silicon in this case is considered to be a non-critical feature of the invention since the specification does not indicate it is otherwise. Thus, the limitation is not given a patentability weight. The silicon layer as disclosed by the combination would perform the same function as the silicon layer as currently claimed, providing connection.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray and Muta as applied to claim 1 above, and further in view of YEH (US 2018/0269708, hereinafter, Yeh.)
Regarding claim 2, the combination of Murray and Muta discloses all of the claimed limitation, except a magnetic layer. Yeh, in fig. 2A, for example, discloses an analogous semiconductor device 2A (para [0029]) including conductive elements 20v1/20v2. Yeh further discloses a magnetic element 25 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the material as taught in order to take the advantage.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray and Muta as applied to claim 1above, and further in view of Tsai et al. (US 2014/0264709, hereinafter, Tsai.)
Regarding claim 5, the above combination discloses all of the claimed limitations, except further comprising an additional silicon layer, wherein the additional silicon layer is disposed between a sidewall surface of the first conductive layer and the organic layer.
Tsai, in fig. 7, for example, Tsai discloses an analogous semiconductor device 100 (para [0042]) including a conductive element 108 (para [0014]) a silicon layer 302 (para [0042], fig. 3). Tsai further discloses an additional silicon 602 (para [0029]) in order to provide additional barrier during a doping step; thus, the diffusion may be controlled. This is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include an additional layer as taught in order to take the advantage. 
Regarding claim 6, wherein the additional silicon layer is in direct contact with the silicon layer. See Tsai’s fig. 7.
Regarding claim 7, Tsai further discloses wherein the first conductive layer, the organic layer and the silicon layer are disposed on the dielectric layer, and the additional silicon layer is horizontally extended onto a top surface of the dielectric layer. Fig. 7.
Regarding claim 8, the combination further comprising a dielectric layer between the additional silicon layer and the organic layer, wherein a sidewall of the additional silicon layer is substantially flush with a sidewall of the dielectric layer. For example, the combination of the above would arrive to a final 
Allowable Subject Matter
Claims 15-20 are allowed.
The primary reason for the indication of the allowability of the above claims is the inclusion therein, in combination as currently claimed as a whole, of the limitation of the semiconductor device including a second organic layer, a second non-conductive inorganic layer and a second silicon layer between the second organic layer and the second non-conductive inorganic layer, disposed over the first conductive layer, wherein the first silicon layer and the second silicon layer are in direct contact with the first conductive layer. This limitation is found in the above claims and is neither disclosed nor taught by the prior art of record, alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Messenger et al., US 2013/0134491 and KUME et al., US 2018/0286783.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814